                                                                                                    12/17/2019
                            IN lJNll'ED STATES DISTRICT COURT
                              FOR TIIEDISTRICT OF MONTANA

UNITEl> STATES OF AMERICA                        )          CR-19-3-B-C~l

                                                )    PEUl'IONTOOPl!:NJUVENU.ERECORDS
               vs.
                                                )
Jeffrey Kenneth Knapp                           )
                                                )
DOB:              ,, 1977
SSN:           -2058


Whereas the above-named deiendant waa found guilty by a jury trial ofthe offense of Prohibited
Person inPOS11ession ofa FiJearm, in violation of 18 U.S.C. § 922(g)(J1 in United States District
Court for the District of Montana, tbe Petitionet requests all juvenile records pe«aining to the
defendant, including law enforcement, Courts, County Probation, County Welfare, Department of
Cot'l'ectioos records, and any reconls of alcoho~ drug and mental health treatment, be made
availal,le for the purpose ofpreparing a Presentence Investigation Report for the Court.




                                                     /;2-/7-11
                                                     Date


                                            ORDER
